Citation Nr: 1128495	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-37 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for service-connected hearing loss, prior to December 22, 2010.

3.  Entitlement to a rating in excess of 20 percent for service-connected hearing loss, since December 22, 2010.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Navy from February 1949 to February 1950.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for hearing loss, rated at 10 percent, and denied service connection for tinnitus.  During the pendency of the appeal, the OR granted an increased 20 percent evaluation for hearing loss, effective December 22, 2010, the date of the VA examination showing worsening.

The Veteran testified at a June 2011 hearing held via videoconference from the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased evaluations for hearing loss before and after December 22, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim for service connection for tinnitus on appeal has been accomplished.

2.  Tinnitus was first manifested during active duty service and has recurred since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.321 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly any error with respect to either the duty to notify or the duty to assist, was harmless and will not be further discussed.  

Service Connection Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

The Veteran alleges that he has tinnitus as a result of his service on the flight deck of the aircraft carrier USS Midway.  Personnel records reflect that the Veteran served on the USS Midway, and that his rating at discharge was Airman's Apprentice.  Noise exposure in such a capacity is established.  Further, the Veteran has competently and credibly reported that he was exposed to noise from the firing of 5 inch guns aboard ship; his duty station was adjacent to the mount.

The Veteran's 1949 enlistment examination showed normal hearing, with a score of 15 out of 15 for both his right and left ears.  Service treatment records show no complaints of tinnitus.  His 1950 discharge examination showed normal hearing, with a score of 15 out of 15 for whispered voice in both the right and left ear, and a score of 15 out of 15 for spoken voice in both the right and left ear.  The discharge examination showed no complaints of tinnitus. 

VA treatment records reveal that hearing aids were issued in May 2007 following audiometric testing.  The Veteran denied chronic tinnitus at that time.  At the April 2009 VA examination, the Veteran made no "current complaint of tinnitus."  The Veteran had no tinnitus "on this date."  He reported in-service noise exposure and some occupational noise exposure as a policeman at the firing range.  The examiner, who reviewed the claims file in its entirety, opined that diagnosed hearing loss was consistent with noise exposure and age.  She stated that such was at least as likely as not related to military service. 

At the December 2010 VA audiological examination, the Veteran again denied current tinnitus.  However, the examiner indicated that there was no claim for such, and she had not reviewed the claims file.

The Veteran has consistently reported that following exposure to noise on active duty, he experienced a decrease in hearing acuity and headaches.  He felt that his hearing was worse on separation than on entry into service, and cited nicknames of "Deafy" and "Deaf Smith" at his jobs following service.  In a February 2010 statement, he indicated that he did have ringing in his ears in service, but was not asked that at any VA examination.  At the June 2011 hearing, under questioning, the Veteran indicated that he did experience tinnitus during service and at times after service.  His denials of tinnitus on VA examinations were in response to questions about whether he was having tinnitus at that moment; he was not, and truthfully so stated.

The Veteran is competent to report his subjectively experienced tinnitus, as they are observable through his five senses even in the absence of any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Further, his reports are credible.  Noise exposure in service is established, and such was severe enough to cause a hearing loss disability.  There is no evidence of record contradicting the Veteran's reports.  

The credible and competent evidence of record establishes the onset of tinnitus during active duty service, and the recurrence thereof in the years after service.  While the Veteran admits the recurrences are not frequent or recent, they have occurred.  The presence of a chronic condition is established.

Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Remand is required for compliance with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The evidence of record reveals some variance in the degree of the measured hearing loss disability over the appellate period.  Further development is needed to establish the predominant disability picture.

VA treatment records indicate the Veteran underwent audiometric testing on May 22, 2007 at the Reno Medical Center.  The results of the audiometric test are not in the Veteran's claims file.  Although the Veteran was examined by the VA in April 2009, the May 2007 test results may help more accurately determine the overall disability picture of the Veteran, given the ordinary fluctuations that occur in hearing, and the documented variance in this case.  These test results must be obtained in order to accurately determine the Veteran's disability at the time his claim was filed.  The VA has a duty to obtain relevant records in the custody of a Federal agency.  38 C.F.R. § 3.159(c)(2).  

The Veteran's claims file also contains the results of private audiometric testing performed on August 6, 2010, by Mr. SDS.  Regulations require that to be valid for VA purposes, testing must be "conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test."  While the report form indicates that Mr. SDS does hold a state license, it is not clear if he is an audiologist or merely a "hearing aid specialist."  Further, while the examination report contains the audiometric results of the test and speech recognition scores, it does not indicate whether the speech recognition test conducted was the Maryland CNC.  This information must be obtained to determine if the August 2010 examination meets the VA criteria for audiology examinations and can therefore be used to evaluate the Veteran's disability.  The statements of the December 2010 VA examiner regarding the private provider's qualifications are not explained or supported by rationale, and cannot be accepted without verification.

When VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, --- Vet.App. ----, No. 09-4406 (Jan. 4, 2011).  

Accordingly, the case is REMANDED for the following action:

1.  Contact Steve D. Smith of the Reno, Nevada, Miracle Ear located in Meadowood Mall and request information about the conditions and methods used to perform audiometric testing on the Veteran.  Smith should specifically address whether he is a state licensed audiologist and whether the speech recognition test used to evaluate the Veteran was the Maryland CNC test.  

2.  Request complete VA medical treatment records related to hearing loss from the VA medical center in Reno and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.  These records should include the full audiology examination results in usable form from the May 22, 2007 VA audiology consultation.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


